Lord, J.
The first exception need not be considered. The value of services performed by the plaintiff’s son is wholly immaterial, unless such facts existed between the parties as created the relation of debtor and creditor. This relation never did exist if -the proceedings at the trial were in accordance with the law. The only objection made to those proceedings is, that the judge declined to rule to the jury, as requested by the plaintiff, that “ if the jury find that the plaintiff, at any time prior to the period covered by the declaration, told the defendant’s testator that he should exact full payment for the services set forth in the declaration, then the plaintiff is entitled to recover in *306this action the amount that such services would reasonably have been worth to the plaintiff, irrespective of their actual value to the defendant’s testator; or if the jury find that, in consequence of these services being rendered to Marshall Williams, the plaintiff was thereby deprived of valuable services, then the plaintiff is entitled to recover what such valuable services would have been reasonably worth to him.”
The only legal principle involved in this request is this: that if, at any time before the rendering of service by the minor son of the plaintiff, the plaintiff tells the defendant that he shall require compensation for such service, then the defendant is bound to pay what the services of the son would be worth engaged in proper employment to a person needing them, without any regard to the value of such service to the defendant; or, upon the same notice, the rule would be modified only by requiring proof that in consequence of such employment with the defendant the plaintiff was deprived of some valuable services, and the value of such services would be the measure of damages.
This is certainly a very extraordinary proposition; and it would have been error to submit it to the jury as law. The fact that the father stated he should require pay was a competent fact to submit to the jury, and by the bill of exceptions it appears to have been submitted to them; and there may have been proved such a condition of facts as that such demand would have been very effective, if not conclusive, evidence that the plaintiff’s child was working for hire. But there may have been another state of facts which would have made such a statement from the son to his father simply preposterous. To illustrate, if it is the misfortune of a man to have a worthless son, of bad habits, poor and unable to support himself, and the father takes the minor grandchildren into his house and sends them to school, treats them as his children, and receives from them such labor in return as children are accustomed to render to their parents, the law raises no promise to pay his son for those services ; and if at any time, in whatever condition of mind or body that son might be, he should tell his father that he expected pay for their services, it would be a reproach to the law if that request, under those circumstances, between those parties, absolutely and at all events necessarily created the relation of debtor *307and creditor. This is precisely and only what the plaintiff asks; and the presiding judge very properly refused that naked proposition ; and, it is to be assumed, gave to the jury accurate and appropriate instruction in reference to the subject matter.
A similar question was fully discussed by Chief Justice Shaw in Guild v. Guild, 15 Pick. 129, a case in which the court were divided upon the question whether the law implied a promise from a father to a daughter of full age to pay for services rendered to the father in his lifetime; but he states that the question is comparatively an unimportant one, because the judges were unanimously of opinion that the question of compensation in such and like cases would always depend upon the particular facts of each case, and that it is hardly possible to imagine a case in which, upon the full development of all the facts, it would not appear to the satisfaction of a jury upon what terms and under what circumstances the child was living with the parent.
It is obvious that every other fact proved in the case might have shown that the grandchildren were brought up by the grandfather for reasons of kindness and humanity, and that the insulated expression of the son was wholly unworthy of consideration. Exceptions overruled.